     Case 3:19-cv-00884-DCB-JCG Document 32 Filed 07/23/20 Page 1 of 6



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            NORTHERN DIVISION
MARCUS CHARLES WOOTEN                                               PLAINTIFF
v.                             CIVIL ACTION NO. 3:19-cv-884-DCB-JCG
BILLY SOLLIE                                                        DEFENDANT
                ORDER ADOPTING REPORT AND RECOMMENDATION

     This matter is before the Court on Magistrate Judge John C.

Gargiulo’s Report and Recommendation [ECF No. 28]. Magistrate

Judge Gargiulo recommends that the Court deny Plaintiff Marcus

Charles Wooten (“Wooten”)’s Motion for Default Judgment [ECF No.

14] and grant Defendant Billy Sollie (“Sollie”)’s Motion for

Summary Judgment [ECF No. 24]. On July 15, 2020, Plaintiff Wooten

filed an objection [ECF No. 29] to the Report and Recommendation.

Having reviewed the Report and Recommendation, the Plaintiff’s

objection, and applicable statutory and case law, the Court finds

and orders as follows:

     Wooten, who is proceeding pro se and in forma pauperis, was

a pretrial detainee at the Lauderdale County Detention Facility

(“LCDF”)   in   Meridian,   Mississippi     at   the   time    he   filed   this

lawsuit.   Wooten    alleges    that   he   is   housed   in   an   unsanitary

environment where he is not provided cleaning supplies. He further

claims that these conditions exacerbate the risk of infection in

the wound on his leg. He also states that he has been forced to


                                       1
    Case 3:19-cv-00884-DCB-JCG Document 32 Filed 07/23/20 Page 2 of 6



take extremely cold showers and stay in an extremely cold cell. He

seeks release and $500,000.00.

     On February 21, 2020, Plaintiff Wooten filed a Motion for

Default    Judgment     [14].    Magistrate   Judge    Gargiulo   recommends

denying Wooten’s Motion for Default Judgment because Defendant

Sollie timely filed his Answer to the Complaint, has appeared, and

is actively defending against Wooten’s claims. The Court finds the

recommendation to be well taken.

     On May 22, 2020, the Defendant filed a Motion for Summary

Judgment   [24].    Magistrate     Judge   Gargiulo    recommends   granting

Sollie’s Motion because Plaintiff Wooten has failed to exhaust his

administrative remedies. The Prison Litigation Reform Act (“PLRA”)

requires prisoners to exhaust available administrative remedies

before filing a lawsuit. 42 U.S.C. § 1997e(a). This requirement

applies to pretrial detainees. See Moore v. Stevens, No. 2:17-cv-

146-KS-MTP, 2019 WL 2063524, at *2 (S.D. Miss. Apr. 12, 2019).

Dismissal is mandatory where a prisoner fails to properly exhaust

available administrative remedies before filing suit in federal

court. See Gonzalez v. Seal, 702 F.3d 785, 788 (5th Cir. 2012).

     Pursuant      to   LCDF’s   Inmate    Handbook,   after   completing   a

grievance form, the inmate must sign it and submit it to a

corrections officer, who in turn submits it to his or her immediate

supervisor. If necessary, the grievance will be sent to the shift

                                       2
      Case 3:19-cv-00884-DCB-JCG Document 32 Filed 07/23/20 Page 3 of 6



lieutenant and administration. If unsatisfied after receiving a

response,     the   inmate   may     appeal      within    three   working      days.

Defendant has offered evidence that Wooten has submitted the

following grievances: an August 1, 2019 grievance about religious

books; an August 1, 2019 grievance about the handbook; a November

10, 2019 grievance about a religious book; a November 21, 2019

grievance about harassment; a December 11, 2019 grievance about

the care he received from a nurse and cell sanitation; a December

16, 2019 grievance about his wound care and sanitation; a December

20,    2019    grievance     about    the     water       temperature    and     cell

temperature; a December 27, 2019 grievance about a missing sheet;

and a January 21, 2020 grievance about the water temperature and

cell temperature. Defendant asserts that Wooten has not appealed

any of his grievances. [ECF No. 24-1]. Wooten’s Complaint was

signed on November 30, 2019. It was filed on December 4, 2019.

      In his response to the Motion for Summary Judgment, Wooten

argues   the    substantive    merits       of    his   claim   and     makes    bare

allegations that some officers do not turn in grievances. However,

Wooten offered no evidence that he attempted to file a grievance

concerning the claims at issue before filing suit in this Court.

“It is irrelevant whether exhaustion is achieved during the federal

proceeding. Pre-filing exhaustion is mandatory, and the case must

be    dismissed     if   available    administrative         remedies    were     not

exhausted.” Gonzalez, 702 F.3d at 788. In this case, Wooten filed
                                        3
    Case 3:19-cv-00884-DCB-JCG Document 32 Filed 07/23/20 Page 4 of 6



suit in federal court prior to submitting a grievance about the

issues raised in the lawsuit. His claim must be dismissed.

     Wooten filed an objection to the Magistrate Judge’s Report

and Recommendation on July 15, 2020. When a party objects to a

Report and Recommendation this Court is required to “make a de

novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.”

28 U.S.C. § 636(b)(1); see also Longmire v. Guste, 921 F.2d 620,

623 (5th Cir. 1991). “Such a review means that the court will

examine the record and make an independent assessment of the law.”

Magee v. Comm’r of Soc. Sec., No. 1:12- cv-00188, 2013 WL 4014986,

at *1 (S.D. Miss. Aug. 6, 2013); see also Hinton v. Pike County,

No. 18-60817, 2018 WL 3142942, at *1 (S.D. Miss. June 27, 2018).

“Parties   filing   objections   must   specifically    identify    those

findings objected to. Frivolous, conclusive or general objections

need not be considered by the district court.” Id. Moreover, “no

factual objection is raised when a petitioner merely reurges

arguments contained in the original petition.” Hinton v. Pike

County, No. 18-60817, 2018 WL 3142942, at *1 (S.D. Miss. June 27,

2018) (citing Edmond v. Collins, 8 F.3d 290, 293 (5th Cir. 1993)).

     The Court finds the Plaintiff’s objection to be frivolous.

Wooten does not address Magistrate Judge Gargiulo’s claim that he

cannot proceed because he filed this lawsuit before he filed his


                                   4
     Case 3:19-cv-00884-DCB-JCG Document 32 Filed 07/23/20 Page 5 of 6



grievance, failing to satisfy the mandatory requirement of pre-

filing exhaustion. Wooten merely reurges the argument from his

Response to the Motion for Summary Judgment – that the grievance

process is poor and that officers refuse to submit and/or return

grievances – which Magistrate Judge Gargiulo addresses in his

Report and Recommendation. As Magistrate Judge Garguilo found:

      “To the extent Wooten’s claims that the grievance system
      is ‘poor’ and some officers refuse to submit grievances
      are arguments that the grievance system is unavailable,
      his argument is without merit. An administrative remedy
      is unavailable when ‘it operates as a simple dead end—
      with officers unable or consistently unwilling to
      provide any relief to aggrieved inmates,’ the scheme is
      ‘so opaque that it becomes, practically speaking,
      incapable of use,’ or ‘prison administrators thwart
      inmates from taking advantage of a grievance process
      through      machination,     misrepresentation,      or
      intimidation.’ Ross v. Blake, 136 S. Ct. 1850, 1859-60
      (2016). No evidence has been presented showing that
      officers would not provide any relief, nor has Wooten
      offered more than the bare assertion that some officers
      do not turn in the grievances. Instead, the grievances
      submitted by Wooten and Defendant show that various
      forms of relief were offered, and Wooten never appealed
      these grievances.”
[ECF No. 28] at 6–7. This Court agrees with Magistrate Judge

Gargiulo’s reasoning concerning Wooten’s allegations about the

grievance system. Having conducted a de novo review of the portions

of   the   Report   and   Recommendation   objected   to,   the   Court   is

satisfied    that   Magistrate   Judge     Gargiulo   has   undertaken    an

extensive examination of the issues.

     Accordingly,



                                    5
    Case 3:19-cv-00884-DCB-JCG Document 32 Filed 07/23/20 Page 6 of 6



     IT IS HEREBY ORDERED that the Report and Recommendation [ECF

No. 28] is ADOPTED as the findings and conclusions of this Court.

     IT IS FURTHER ORDERED that the Plaintiff’s objection [ECF No.

29] to Magistrate Judge Garguilo’s Report and Recommendation is

OVERRULED.

     A Final Judgment shall be entered of even date herewith

pursuant to Rule 58 of the Federal Rules of Civil Procedure.

SO ORDERED this the 22nd day of July, 2020.

                                         __/s/ David Bramlette_______
                                         UNITED STATES DISTRICT JUDGE




                                   6
